831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LIBERTY ELECTRONICS, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1245
United States Court of Appeals, Federal Circuit.
September 9, 1987.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The Armed Services Board of Contract Appeals (ASBCA), ASBCA No. 33028, dismissed Liberty Electronics, Inc.'s (Liberty) appeal for failure to prosecute.  Liberty appeals the ASBCA's refusal to vacate that order upon reconsideration.  We affirm.

OPINION

2
The ASBCA correctly dismissed the appeal after Liberty failed to respond to an order to show cause why the matter should go forward.  The ASBCA provided adequate opportunity for Liberty to demonstrate its intention to pursue the action.  Although Liberty requested enlargements of time for the filing of the complaint due to ongoing settlement negotiations, it failed to meet even the relaxed conditions.  Adherence to filing obligations are a minimal requirement for maintaining an action before the ASBCA.


3
Liberty's arguments alleging an abuse of discretion are unavailing.  The ASBCA attempted to ascertain whether Liberty had a genuine interest in pursuing the action by issuing the show cause order.  Under the circumstances that Liberty failed to timely respond to that order, the ASBCA's dismissal of the appeal was appropriate and was not an abuse of discretion.